Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 28 August 1781
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                        Sir

                            Whipany’s Camp the 28th of agust 1781 at 8 o Clok in the night
                        
                        the general Count de Rochambeau Setting out to go follow the orders of your Excellency and
                            having assur’d me of your favourable disposition to protect our Bakers in Chatam till we could be done with them. the
                            Intendant told me today that it is a Strong necessitée to keep them till the Second of September on purpose for
                                to be able of giving bread to the army which would not be able to got any. I have the honour to beg
                            your Excellency to give the orders that She use necessary to protect our etablishament in Chatam till
                            the day mentioned. I am with greatest respect from your Excellency Sir Your most humble Servant.
                        
                            vioménil
                        
                    